PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/658620
Filing Date: October 21, 2019
Appellant(s): Tokyo Electron Limited et al.



__________________
Srinivasan Chakravarthi
For Appellant





EXAMINER’S ANSWER



This is in response to the appeal brief filed April 7, 2022.








1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2021 from which the appeal is taken is being maintained by the examiner except for the ground of rejection listed under the subheading “Withdrawn Rejections.”.            Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim          The following ground(s) of rejection are applicable to the appealed claims.

a) Claim 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 9 recites “a ratio of a flow rate of the argon to a flow rate of oxygen is between 0:1 and 1:5”. Appellant's argument that the range “between 0:1 and 1:5” does not include the ratio 0:1 is not mathematically correct. Since the ratio of the flow of argon to a flow rate of oxygen may be 0:1, the argon flow may be 0. This contradicts claim 1, which recites “flowing argon, oxygen and nitrogen into the plasma processing chamber”. Thus, one of skill in the art would not be clear how to form a gas mixture consisting of argon, oxygen and nitrogen wherein the gas mixture contains no argon. For the purpose of examining it will be assumed that the argon flow may be 0.
b) Claims 1-5, 7-9 and 16-21 rejected under 35 U.S.C. 103 as obvious over Maruyama et al. (U.S. PGPub. No. 20040097046), hereinafter “Maruyama”, in view of Dolan et al. (U.S. PGPub. No. 20120231561), hereinafter “Dolan”, and Park et al. (U.S. PGPub. No. 20060163640), hereinafter “Park”, and Tsou et al. (U.S. PGPub. No. 20020132437), hereinafter “Tsou”: --Claims 1, 2, 3, 9: Maruyama teaches a method of plasma processing comprising forming a Ru film on a substrate ([0053], Fig. 3A); selectively removing the Ru film “by dry etching using a plasma of a mixed gas of oxygen and nitrogen” to form a feature ([0064, 0057], Fig. 3E).
Maruyama is silent about the amount of the oxygen and nitrogen, and does not teach a ratio of a flow rate of the nitrogen to a flow rate of the oxygen may be between about 1:5 and about 1:1.
Dolan, also directed to a method of etching a Ru film by using a plasma, comprising forming a metal layer 105 on a substrate (Fig. 1A), the metal is ruthenium ([0013]) and putting the substrate into a chamber (Fig. 3, [0027]); etching the metal layer 105 by exposing to an oxidizing environment to oxidize an exposed surface of the metal layer 105 (Fig. 2) to a volatile oxidation state ([0019]), wherein the oxidizing environment may comprise 3000-7000 sccm oxygen and 50-2800 sccm of forming gas ([0027]), where the forming gas comprising 97 vol.% N2.([0022]) It is noted that this is equivalent to 3000-7000 sccm oxygen and 48.5-2716 sccm nitrogen, and represents a flow rate ratio of nitrogen to a flow rate of oxygen about 0.07-0.91.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas having 3000-7000 sccm oxygen and 48.5-2716 sccm nitrogen in the invention of Maruyama because Maruyama teaches using a plasma of a mixed gas of oxygen and nitrogen but is silent about a specific gas flows, and Dolan teaches that such flow rates are effective in etching a Ru film.
Maruyama is also silent about a temperature during the dry etching and other gases besides the oxygen and the nitrogen gas. In particular, Maruyama fails to teach the feature the mix gas includes argon and maintaining a processing chamber at temperature of 10-200°C.
Dolan further teaches that the oxidizing environment may further comprise argon as an inert gas ([0018-0019)]).
Park, also directed to etching a Ru layer by using a plasma, wherein the Ru layer may be a top electrode of a capacitor ([0067]), teaches that the plasma may comprise O2, Ar, and N2 ([0054]), and performed at a temperature of 10-250°C.
Tsou, also directed to a method of etching a Ru layer ([(0030]) by using a plasma comprising O2 and N2 ([0057]), teaches that the oxygen gas or nitrogen gas may be admixed with an inert gas, such as argon ([0060]). Tsou further teaches that the nitrogen or argon gas is used to reduce the etch loading effect ([(0060]). Thus, the flow rate of argon is a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas consisting of argon gas and the oxygen and the nitrogen to generate the plasma at a temperature 10-250°C in the invention of Maruyama because Dolan further teaches that such oxidizing environment may further comprise argon as an inert gas, Park teaches that such plasma etching may be performed at 10-250°C, and Tsou teaches that the argon gas would advantageously reduce the etch loading effect. 
--Claim 5: Fig. 3D-3E of Maruyama shows that the Ru layer 9 is selectively etched with respect to the insulating layer 4. Since Fig. 3E shows virtually no etching on the insulating layer 210, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have an etch selectivity overlaps the range 5:1 and 200:1.
--Claim 16: Park further teaches to form a trench into an insulating layer 210, then depositing the conductive layer comprising Ru 230a into the trench (Fig. 2). Since the Ru etching taught by Maruyama is selective to the silicon oxide layer 2 (Fig. 3E), it would have been obvious to one of ordinary skill in the art to use the etching taught by Maruyama to etch the Ru layer selectively to the layer 210 and 270a, which are both silicon oxide, in the invention of Park.
--Claims 17, 18: Park further teaches to form a via 260 to electrically connect the conductive layer comprising Ru 230a ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a conductive layer into the via hole for the electrical interconnection.
--Claims 19, 20: Park further teaches to form sacrificial layers 270 and 280 into the trench above the conductive layer comprising Ru 230a ([Fig. 4).
--Claims 4, 7, 12: Dolan further teaches that the metal layer 105 may be an electrode of a capacitor ([0014]), but is silent about a structure of the capacitor. Park teaches that the Ru layer 230a is covered by a copper layer 250 (Fig. 9). It is noted that the conductive layer 230a is narrower than the copper layer.
--Claim 8: Park further teaches to etch a via adjacent to the conductive layer 230a through multiple layers (Fig. 11). Since the conductive layer 230a limits the lateral etching, it functions as an etch mask.
--Claim 21: Dolan further teaches to repeat an oxidizing step and a reduction step a plurality of times when etching the Ru layer ([0013, Fig. 2]). Thus, a plasma treatment in a first cycle may be considered a plasma pre-treatment for a second cycle. 
c) Claims 10-14 rejected under 35 U.S.C. 103 as obvious over Maruyama in view of Dolan, Park, Tsou and Wolf et al.(“Silicon Processing for the VLSI Era, Volume 1- Process Technology”, Lattice Press, California, 1986, pp 521-535), hereinafter “Wolf”:     --Claim 10, 11: Maruyama modified by Dolan, Park and Tsou teaches the invention as above. Maruyama, Dolan, Park and Tsou fail to teach a value of the first rate at a point at a center of the substrate to a value of the first rate at a point at an edge of the substrate varies between 0.85 to 1.15, and wherein a surface roughness of the ruthenium/osmium layer after the etching varies between 0.1 nm and 1 nm.
Wolf teaches that it is desirable to have a uniform etch rate across the substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to obtain an etch rate at a center region of the substrate to be about the same as the edge region, i.e. ratio of etch rate at center versus edge is about 1.0.
It is noted that the etching of the Ru layer in the invention of Maruyama is repeated a plurality of times until the Ru layer is completely removed. Although Maruyama does not teach a surface roughness value, since the plasma in the invention of Maruyama modified by Dolan and Park is the same as Appellant’s, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that the first etching time would result in a surface roughness of the ruthenium/osmium layer varies between 0.1 nm and 1 nm, or a line edge roughness of the ruthenium/osmium layer is between 0.5 nm and 2 nm, as taught by Appellant.     --Claim 12: Dolan further teaches that the metal layer 105 may be an electrode of a capacitor ([0014]), but is silent about a structure of the capacitor. Park teaches that the Ru layer 230a is covered by a copper layer 250 (Fig. 9). It is noted that the conductive layer 230a is narrower than the copper layer.
--Claim 13: Fig. 6-7 of Maruyama shows that the Ru layer 9 is selectively etched with respect to the insulating layer 4. Since Fig. 3E shows virtually no etching on the insulating layer 210, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have an etch selectivity overlaps the range 5:1 and 200:1.      --Claim 14: Park further teaches to etch a via adjacent to the conductive layer 230a through multiple layers (Fig. 11). Since the conductive layer 230a limits the lateral etching, it functions as an etch mask.
2) Withdrawn Rejections
For clarity and reducing redundancies, rejection of claim 1 under 35 U.S.C. 112(a); rejection of claims 1-5, 7-9, 16-21 under 35 U.S.C. 103 over Park in view of Maruyama, Dolan, Tsou and Han; and rejection of claims 10-14 under 35 U.S.C. 103 over Park in view of Maruyama, Dolan, Tsou and Wolf are withdrawn.

3) Response to Arguments
a)  Claim 9 is indefinite under 35 U.S.C. 112(b)
      Claim 9, depending on claim 1, recites “a ratio of a flow rate of the argon to a flow rate of oxygen is between 0:1 and 1:5”.  Claim 1 recites “flowing argon, oxygen and nitrogen into the plasma processing chamber”.  Since the mathematical expression “between 0:1 and 1:5” is the range between the value “0:1” and “1:5” including the endpoints, claim 9 indicates that the flow rate of the argon to a flow rate of oxygen can be 0:1, which means the flow rate of argon can be zero, which clearly contradicts claim 1.       Appellant argues that since claim 1 explicitly recites flowing argon, and claim 9 depends on claim 1, one of skill in the art would understand that the flow of argon has a non-zero value.  While this argument would have been persuasive had claim 9 not recite any argon gas flow or recites a non-zero argon gas flow, in this case this argument is not persuasive because claim 9 clearly recites an argon gas flow that contradicts claim 1. 
b)  One of skill in the art would combine Maruyama with Dolan     Maruyama teaches selectively removing a Ru film “by dry etching using a plasma of a mixed gas of oxygen and nitrogen” to form a feature, but  is silent about the amount of the oxygen and nitrogen.
Dolan, also directed to a method of etching a Ru film by using a plasma, teaches that the etching comprises exposing the Ru film to an oxidizing environment, wherein the oxidizing environment may be an oxidizing plasma that comprises 3000-7000 sccm oxygen and 50-2800 sccm of forming gas, wherein the forming gas comprises 97 vol.% N2. This represents a flow rate ratio of nitrogen to a flow rate of oxygen about 0.07-0.91.
     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas having 3000-7000 sccm oxygen and 48.5-2716  sccm nitrogen in the invention of Maruyama because Maruyama teaches using a plasma of a mixed gas of oxygen and nitrogen but is silent about a specific gas flows, and Dolan teaches that such flows are effective in etching a Ru film.       Appellant’s argument that there is no reasonable expectation of success of etching an Ru film by using the etching of Maruyama modified by Dolan is obviously incorrect.  Maruyama clearly teaches etching a Ru film “by dry etching using a plasma of a mixed gas of oxygen and nitrogen”
      c)  One of skill in the art would NOT include hydrogen in the invention of  Maruyama modified by Dolan      Appellant’s argues that one of skill in the art would combine Maruyama with Dolan because the forming gas of Dolan contains 3 vol. % hydrogen, this argument is not persuasive.        First, Maruyama clearly teaches etching a Ru film “using a plasma of a mixed gas of oxygen and nitrogen”.  There is no reason to include hydrogen in the invention of Maruyama.  Dolan is only cited to provide the flow rates of the gases.        Secondly, Dolan teaches that the hydrogen is a reducing agent and is added to increase an oxidation states of the Ru layer ([0018]).  From this teaching, one of skill in the art would recognize that the etching is performed by the oxidizing agent, which is oxygen, and that hydrogen is only added to enhance the etching by increasing an oxidation states of the Ru layer.  Thus, the hydrogen is optional.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to not include any hydrogen in the invention of Maruyama modified by Dolan.
d)  One of skill in the art would include argon in the oxidizing environment for etching Ru film in the invention of  Maruyama modified by Dolan
   Dolan teaches that the oxidizing environment contains oxygen and nitrogen, as shown above.        Dolan further teaches that “(f)or certain embodiments, the remainder of the oxidizing environment includes an inert gas, such as nitrogen (N2), helium (He), argon (Ar) or the like” ([0018]).  Therefore, it would have been obvious to one of ordinary skill in the art, in routine experimentations, to include argon in the oxidizing environment.
   Appellant’s argument that Dolan does not teach having nitrogen and argon at the same time in paragraph 0018 is clearly incorrect.  In paragraph 0018 Dolan discloses “(t)he oxidizing environment includes both an oxidizing agent and a reducing agent”, “the reducing agent may contain elemental hydrogen, e.g., hydrogen (H2), ammonia (NH3), forming gas (typically 3-20% H2 with the remainder being nitrogen)”, and “(f)or certain embodiments, the remainder of the oxidizing environment includes an inert gas, such as nitrogen (N2), helium (He), argon (Ar) or the like” (emphasis added). 
        Regarding Appellant’s argument that the argon would not reduce the etch loading effect, as taught by Tsou, in the invention of Maruyama modified by Dolan because Tsou discloses a halogen-based etching, this argument is not persuasive.  One of skill in the art would recognize that a dilution gas, such as argon, reduces loading effect by improving the transport of reactants across the substrate being etched.  This improvement is realized regardless of the chemical composition of the reactants being used.  Since the argon is used as a carrier/dilution gas, its flow rate is a result-effective variable.  One of skill in the art would use any amount of the dilution gas as necessary to improve the etch loading effect.         In perspective, it is noted that the claimed plasma etching of a metal layer by using a gas mixture comprising oxygen, nitrogen and argon is very common in the art.  It is further noted that the claimed temperature range, i.e. 10-200°C, is very wide, and the claimed gas flows, i.e. gas ratio of nitrogen to oxygen in the range of 0.2-1.0, is very broad.  
e)  Maruyama modified by Dolan, Park and Tsou teaches all features of claim 16
  Regarding Appellant’s argument that the combination does not disclose the feature “forming a halogen-free plasma” because both Park and Tsou include halogens, this argument is not persuasive.  Since Maruyama does not disclose any halogen, i.e. “dry etching using a plasma of a mixed gas of oxygen and nitrogen”, there is no reason to add any halogen to the etching.  It is noted that Dolan, Park and Tsou are cited to provide the gas flow rates and the etching conditions that Maruyama is silent about.  Not all features in a secondary reference needs to be included in the main reference. 
      f)  Maruyama modified by Dolan, Park and Tsou teaches all features of claim 21   Regarding Appellant’s argument that a first plasma etching step in a first cycle of a cyclic process and a second plasma etching step in a second cycle of a cyclic process, as shown in the Office action, cannot be considered to be equivalent to a non-cyclical sequence comprising a plasma treatment step and a plasma etching step, this argument is not persuasive.  Appellant fails to provide a logical reason for the distinction between the first plasma etching step described by Maruyama modified by Dolan and the claimed plasma treatment step, and between the flowing of oxygen/nitrogen in the second plasma etching step described by Maruyama modified by Dolan and the claimed flowing of oxygen/nitrogen.        It is noted that claim 21 recites the feature  “performing a plasma pre-treatment step to remove halogen from the plasma processing chamber before the flowing of oxygen and nitrogen” (emphasis added).  Since claim 21 does not recite any actual removal of halogen, the removal is interpreted as an intention that may or may not occur. 
g)  Maruyama modified by Dolan, Park and Tsou teaches all features of claims 10-14       Maruyama modified by Dolan, Park and Tsou teaches the invention as recited in claim 10 as above.  Wolf teaches that it is desirable to have a uniform etch rate across the substrate.        Regarding Appellant’s argument that the etching taught by Maruyama modified by Dolan, Park,  Tsou and Wolf would not result in the claimed surface roughness between 0.1 nm and 1 nm as recited in claim 10, since the etching taught by Maruyama modified by Dolan, Park, Tsou and Wolf is the same as described by Appellant, it must produce such surface roughness.         It has been established that where an examiner has reason to believe that a characteristic or functional limitation in a claim may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the Appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic the Appellant is relying on for patentability. In re Best, 562 F.2d 1252, 1254-55 (CCPA 1977) (quoting In re Swinehart, 439 F.2d 210 (CCPA 1971). An examiner’s belief is reasonable where starting materials and processing of the prior art are so similar to those disclosed by the Appellant that it appears that the claimed function or property would naturally result when conducting the process as taught in the prior art. See In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1326 (Fed. Cir. 1986); Best, at 1255.  “Inherency may supply a missing claim limitation in an obviousness analysis’ where the limitation at issue is ‘the natural result of the combination of prior art elements'.'''’ Id. (quoting PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1194 (Fed. Cir. 2014).
For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/THOMAS T PHAM/           Primary Examiner, Art Unit 1713                                                                                                                                                                                             

Conferees:
/PARVIZ HASSANZADEH/           Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                             
/KAJ K OLSEN/           Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.